         Case 3:15-cv-01167-JAG Document 625 Filed 09/30/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



ISMAEL MARRERO-ROLON, et al.,

 Plaintiffs,                                           CIVIL NO. 15-1167(JAG)
   v.

PUERTO RICO ELECTRIC POWER AUTHORITY,
et al.,

 Defendants,




                                 JUDGMENT STAYING CASE


           Pursuant to this Court’s Orders, Docket Nos. 551 and 624, Judgment is hereby
entered STAYING the instant case pending the conclusion or lifting of the stay in PREPA’s Title
III proceedings, Case No. 17-bk-03283 (LTS). The stay SHALL NOT APPLY to the parties’
compliance with the class notice requirements pursuant to Fed. R. Civ. P. 23(c)(2)(B) and the
Court’s Opinion and Order, Docket No. 623. This case will remain administratively closed and
shall be reopened upon motion.


IT IS SO ORDERED.


In San Juan, Puerto Rico this 30th day of September, 2018.




                                                    s/ Jay A. Garcia-Gregory
                                                    JAY A. GARCIA-GREGORY
                                                    U.S. DISTRICT JUDGE
